Stephens, J.
1. Where, in consideration of a payment made to an insurance company of a certain stipulated amount of money as a premium for life insurance, the company agrees that upon the approval at the home office of the application for the issuance of the policy, the company will, in the event of the death of the person to be insured prior to the issuance of the policy, pay to the beneficiary the amount of the insurance which would have been due had the policy been issued, there arises no contract of insurance in the absence of an approval of the application at the home office. The decision in Queen Insurance Co. v. Hartwell Ice & Laundry Co., 7 Ga. App. 787 (68 S. E. 310), is distinguishable in that in that case the insurance company had agreed unconditionally to issue a contract of insurance.
2. Where, in the petition in a suit by the beneficiary to recover, upon, the death of the insured, for a breach of the contract, it nowhere appears that the application for the issuance of the policy had been approved at the home office, the petition failed to set out a valid subsisting contract, and therefore failed to set out a cause of action. The court properly sustained the demurrer to the petition.

Judgment affirmed.


Jenhms, P. J., md Sulion, J., concur.

Alec Harris, for plaintiff.
Wright & Covington, for defendants.